MEMORANDUM **
Saladin Rushdan, a California state prisoner, appeals pro se from the district court’s judgment dismissing, for lack of subject matter jurisdiction, his action alleging Eighth Amendment violations under 42 U.S.C. § 1983 and breach of a settlement agreement. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Alvarado v. Table Mountain Rancheria, 509 F.3d 1008, 1015 (9th Cir.2007), and we vacate and remand.
The district court had federal question jurisdiction because the first amended complaint asserted an Eighth Amendment claim for deliberate indifference under section 1983. See 28 U.S.C. § 1331. Because the court had original jurisdiction over the Eighth Amendment claim, it may have had supplemental jurisdiction over the claim for breach of the settlement agreement. See 18 U.S.C. § 3626(c), (g)(1), (g)(6) (distinguishing between “consent decrees” and “private settlement agreements” in actions concerning prison conditions, and explaining that only “private settlement agreements” are not enforceable in federal court). Further, venue was proper in the Eastern District of California because the alleged acts and omissions giving rise to the claims occurred in that district. See 28 U.S.C. § 1391(b).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.